Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
John Willie Mack, Jr., appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Mack v. Burgess, No. 9:15-cv-02128-DCN, 2015 WL 4885212 (D.S.C. Aug. 17, 2015). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.


 We conclude that the district court’s order is final and appealable. See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d 619, 623-24, 629-30 (4th Cir.2015).